     Case: 4:19-cr-01001-SRC Doc. #: 2 Filed: 12/05/19 Page: 1 of 4 PageID #: 7
                                                                                          FILED
                                                                                        DEC - 5 2019
                           UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                           U S DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                                     EASTERN DIVISION                                      ST.LOUIS

UNITED STATES OF AMERICA,                         )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )   N
                                                  )           4:19CR01001 SRC/DDN
SHANTA WILLIAMS,                                  )
                                                  )
              Defendant.                          )



                                          INDICTMENT

                                           COUNT ONE

The Grand Jury charges that:

       On or about February 18, 2014, in the Eastern District of Missouri,

                                       SHANTA WILLIAMS,

the defendant, a resident of St. Louis, Missouri, did willfully aid and assist in, and procure,

counsel, and advise the preparation and presentation to the Internal Revenue Service of a U.S.

Individual Income Tax return (Form 1040A) of JT for the calendar year 2013, which was false
                                                          I

and fraudulent as to material matters in that Federal income tax withheld in the amount of

$1,256.00, education credits in the total amount of $1,643.00 and a tax overpayment in the

amount of $2, 196.00 were reported on that return, whereas, as the defendant then and there well

knew and believed, no federal income tax had been withheld from JT, JT was not entitled to

education credits and the true amount of tax overpaid by JT was substantially less than

$2,196.00.




                                                  1
                 Case: 4:19-cr-01001-SRC Doc. #: 2 Filed: 12/05/19 Page: 2 of 4 PageID #: 8



                     In violation of Title 26, United States Code, Section 7206(2) and Title 18, United States

             Code, Section 2.

                                                       COUNT TWO

             The Grand Jury further charges that:

                     On or about February 9, 2015, in the Eastern District of Missouri,

                                                    SHANTA WILLIAMS,

             the defendant, a resident of St. Louis, Missouri, did willfully aid and assist in, and procure,

             counsel, and advise the preparation and presentation to the Internal Revenue Service of a U.S.

             Individual Income Tax return (Form 1040A) of JT for the calendar year 2014, which was false

             and fraudulent as to material matters in that education credits in the total amount of $1,368.00
I
I
I
I
     I
     j '.
             and a tax overpayment in the amount of $1,081.00 were reported on thafreturn, whereas, as the
II   t   I


     I       defendant then and there well knew and believed. JT was not entitled to education credits and
I.
I    ''
I1   i
     .       the true amount of tax overpaid by JT was substantially less than $1,081.00.

                     In violation of Title 26, United States Code, Section 7206(2) and Title 18, United States

             Code, Section 2.

                                                      COUNT THREE

             The Grand Jury further charges that:

                     On or about February 8, 2015, in the Eastern District of Missouri,

                                                    SHANTA WILLIAMS,

             the defendant, a resident of St. Louis, Missouri, did willfully aid and assist in, and procure,

             counsel, and advise the preparation and presentation to the Internal Revenue Service of a U.S.

             Individual Income Tax return (Form 1040A) of SD for the calendar year 2014, which was false

             ·and fraudulent as to material matters in that Federal income tax withheld in the total amount of
                                                               2
          Case: 4:19-cr-01001-SRC Doc. #: 2 Filed: 12/05/19 Page: 3 of 4 PageID #: 9

f'"
       $864.00, education credits in the total amount of $1,000.00 and a tax overpayment in the amount

      of $2,087.00 were reported on that return, whereas, as the defendant then and there well knew

      and believed, no federal income tax had been withheld from SD, SD was not entitled to an

      education credit and the true amount of tax overpaid by SD was substantially less than

      . $2,087.00.

              In violation of Title 26, United States Code, Section 7206(2) and Title 18, United States

       Code, Section 2.

                                                COUNT FOUR

      The Grand Jury further charges that:

              On or about March 15, 2015, in the Eastern District of Missouri,

                                             SHANTA WILLIAMS,

      the defendant, a resident of St. Louis, Missouri, did willfully aid and assist in, and procure,

      counsel, and advise the preparation and presentation to the Internal Revenue Service of a U.S.

      Individual Income Tax return (Form 1040A) of BR for the calendar year 2014, which was false

      and :fraudulent as to material matters in that education credits in the total amount of $970.00 and

      a tax overpayment in the amount of $6,268.00 were reported on that return, whereas, as the

      defendant then and there well knew and believed, BR was not entitled to education credits and

      the true amount of tax overpaid by BR was substantially less than $6,268.00.

              In violation of Title 26, United States Code, Section 7206(2) and Title 18, United States

      Code, Section 2.




                                                        3
        Case: 4:19-cr-01001-SRC Doc. #: 2 Filed: 12/05/19 Page: 4 of 4 PageID #: 10



                                                COUNTFIVE.

      The Grand Jury further charges that:

             On or about February 21, 2014, in the Eastern District of Missouri,

                                             SHANTA WILLIAMS,

      the defendant, a resident of St. Louis, Missouri, did willfully aid and assist in, and procure,

      counsel; and advise the preparation and presentation to the Internal Revenue Service of a U.S.

      Individual Income Tax return (Form 1040A) ofHH for the calendar year 2013, which was false

      and fraudulent as to material matters in that Federal income tax withheld in the amount of

      $2,088.00, education credits in the total amount of $1,378.00 and a tax overpayment in the

      amount of $8,775.00 were reported on that return, whereas, as the defendant then and there well

      knew and believed, substantially less federal income tax had been withheld from HH, HH was

      not entitled to education credits and the true amount of tax overpaid by HH was substantially less

      than $8,775.00.

             In violation of Title 26, United States Code, Section 7206(2) and Title 18, United States

      Code, Section 2.



                                                            A TRUE BILL



                                                            FOREPERSON


      JEFFREY B. JENSEN
      United States Attorney


      JAMES E. CROWE, JR., 23196MO
      Assistant United States Attorney
                                                        4




!_~
